 


109 HR 1364 IH: Equal Justice for Our Military Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1364 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 28, United States Code, to enable the Supreme Court to review decisions in which the Court of Appeals for the Armed Forces denied relief. 
 
 
1.Short titleThis Act may be cited as the Equal Justice for Our Military Act. 
2.Supreme Court review of decisions in which the Court of Appeals for the Armed Forces denied reliefSection 1259 of title 28, United States Code, is amended in paragraph (4) by striking granted relief and inserting granted or denied relief.   
 
